         Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 1 of 14




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

JEREMY BRENT L.,1                                 6:20-cv-00452-BR

             Plaintiff,                           OPINION AND ORDER

v.

Commissioner, Social Security
Administration,

             Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 2 of 14




MICHAEL W. PILE
Acting Regional Chief Counsel
JUSTIN LANE MARTIN
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3735

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Jeremy Brent L. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act.       This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on January 17, 2017,

and alleged a disability onset date of July 15, 2004.                 Tr. 205.2

His application was denied initially and on reconsideration.

Administrative Law Judge (ALJ) John Sullivan held a hearing on

November 26, 2018.       Tr. 62-89.     Plaintiff and a vocational expert


     2
       Citations to the official transcript of record filed by
the Commissioner on July 22, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15    Filed 02/03/21   Page 3 of 14




(VE) testified at the hearing, and Plaintiff was represented by

an attorney.

     On January 11, 2019, ALJ Sullivan issued an opinion in which

he found Plaintiff is not disabled and, therefore, is not

entitled to benefits.    Tr. 13-25.    On January 17, 2020, that

decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff's request for review.              Tr. 1-6.

See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on November 26, 1971, and was 47 years

old at the time of the hearing.      Tr. 205.      Plaintiff has a high-

school education.   Tr. 24.    The ALJ found Plaintiff does not have

any past relevant work experience.         Tr. 24.

     Plaintiff alleges disability due to gout, fibromyalgia,

spondyoarthritis, “left knee, lower back, [and] depression.”

Tr. 114.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.      After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 16, 21-24.



                               STANDARDS

     The initial burden of proof rests on the claimant to


3 - OPINION AND ORDER
      Case 6:20-cv-00452-BR   Document 15    Filed 02/03/21   Page 4 of 14




establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate his

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of evidence]

but less than a preponderance.       Id. (citing Valentine, 574 F.3d

at 690).

     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving


4 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15    Filed 02/03/21   Page 5 of 14




ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.              Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).              Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 416.920.       Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 416.920(b).      See also Keyser v. Comm’r of

Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-


5 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 6 of 14




sioner determines the claimant does not have any medically severe

impairment or combination of impairments.         20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.              20

C.F.R. § 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s Residual Functional Capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite his limitations.             20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.               “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the


6 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 7 of 14




Commissioner determines the claimant retains the RFC to perform

work he has done in the past.      20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).           See also

Keyser, 648 F.3d at 724.      Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.    20 C.F.R. § 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since his January 4, 2017,

application date.   Tr. 15.

     At Step Two the ALJ found Plaintiff has the severe

impairments of degenerative disc disease, “osteoarthritis (right

hip and left shoulder),” and depression.         Tr. 15.     The ALJ found

Plaintiff’s impairments of carpal-tunnel syndrome, gout,


7 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 8 of 14




“(status- post) Ulnar Nerve Decompression,” knee sprain/

arthritis, and “status-post remote partial left finger

amputation” are nonsevere and Plaintiff’s fibromyalgia is “not

[a] medically determinable” impairment.        Tr. 16.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.        The ALJ found Plaintiff

has the RFC to perform light work with the following limitations:

          No more than occasional overhead reaching. Avoid
          ladders, ropes, and scaffolding. No crawling.
          Understanding, remembering, and carrying out
          instructions should be limited to simple, routine
          tasks. Using judgement is limited to simple
          workrelated decisions. Ability to respond
          appropriately to supervisors, coworkers, and the
          general public is limited to occasionally.
          Ability to deal with changes in the workplace is
          limited to simple work-related decisions.

Tr. 19.

     At Step Four the ALJ found Plaintiff does not have any past

relevant work.   Tr. 24.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.             Tr. 24.

Accordingly, the ALJ found Plaintiff is not disabled.



                               DISCUSSION

     On January 25, 2013, Plaintiff filed an application for SSI

alleging an onset date of January 15, 2010.          Tr. 93.     On April 9,

2015, ALJ John Michaelson issued a decision in which he found

8 - OPINION AND ORDER
     Case 6:20-cv-00452-BR    Document 15   Filed 02/03/21   Page 9 of 14




Plaintiff was not disabled.      At some point that decision became

the final decision of the Commissioner as to Plaintiff’s

January 25, 2013, application for SSI when the Appeals Council

denied Plaintiff's request for review.         See 20 C.F.R.

§ 404.984(d).

     In his January 11, 2019, decision at issue here ALJ John

Sullivan gave res judicata effect to some of ALJ Michaelson’s

findings pursuant to Chavez v. Bowen, 844 F.2d 691 (9th Cir.

1988).

I.   The ALJ erred when he did not give res judicata effect to
     ALJ John Michaelson’s findings regarding Plaintiff’s
     limitations in occasional reaching, but the error was
     harmless.

     Plaintiff contends the ALJ erred when he “failed to include

or [to] reject a limitation offered in the prior unfavorable

decision.”

     In Chavez the Ninth Circuit held “[t]he principles of res

judicata apply to administrative decisions, although the doctrine

is applied less rigidly to administrative proceedings than to

judicial proceedings.”       844 F.2d at 691 (citation omitted).            An

earlier final decision that a claimant is not disabled creates a

presumption in Social Security cases that the claimant continues

to be able to work after the decision.         Id.    When adjudicating a

subsequent claim, the ALJ must apply the presumption of

continuing nondisability and determine the claimant is not



9 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 10 of 14




disabled unless the claimant rebuts the existing presumption as

to the already-adjudicated period.         A claimant may rebut the

presumption by showing a “changed circumstance” that affects the

issue of disability such as an increase in the severity of the

claimant’s impairments, the existence of an impairment not

considered in the previous application, or a change in the

claimant’s age category.     Acquiescence Ruling (AR) 97-49(9)

(Dec. 3, 1997), 1997 WL 742758, at *3.         “Adjudicators must adopt

such . . . finding[s] from the final decision on the prior claim

in determining whether the claimant is disabled with respect to

the unadjudicated period unless there is new and material

evidence relating to such a finding or there has been a change in

the law, regulations or rulings affecting the finding or the

method for arriving at the finding.”         Id.

     In his assessment of Plaintiff’s RFC ALJ Sullivan found

Plaintiff was capable of “no more than occasional overhead

reaching.”   Tr. 19.   ALJ Michaelson, however, found in his

assessment of Plaintiff’s RFC that Plaintiff “was capable of

occasional overhead reach bilaterally, and no more than

occasional reach otherwise with the left extremity.”             Tr. 97.

Plaintiff asserts ALJ Sullivan erred when he did not give res

judicata effect to ALJ Michaelson’s finding that Plaintiff was

also limited to “no more than occasional reach otherwise with the

left extremity.”   Plaintiff also asserts ALJ Sullivan did not


10 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 11 of 14




explain his decision not to include the “occasional reach

otherwise” limitation in his evaluation of Plaintiff’s RFC.

     The Commissioner asserts ALJ Sullivan did not err when he

declined to give res judicata effect to all of ALJ Michaelson’s

reaching limitations because “the record contained new and

material evidence, including treatment records, function reports,

and medical opinions documenting improved functioning.”              Def.’s

Br. at 3.   The Commissioner points out that the record reflects

various treating medical professionals reported Plaintiff

“demonstrated normal examinations of the left shoulder,” that

Plaintiff engaged in some “farm and ranch work,” and that “none

of the medical opinions included the left arm reaching

limitations.”   Def.’s Br. at 4 (citing Tr. 120, 133, 248, 249,

314, 316, 320, 332, 334, 338, 360, 381, 402, 570, 624).              As

Plaintiff notes in his Reply, however, ALJ Sullivan did not cite

any of these reasons when he considered whether to give res

judicata effect to ALJ Michaelson’s evaluation of Plaintiff’s

reaching limitations.    ALJ Sullivan’s opinion contains the

following discussion of ALJ Michaelson’s evaluation of

Plaintiff’s reaching limitations:

            According to the prior ALJ, the claimant could
            still perform light exertion with only partial
            loss of reaching abilities, and also had a largely
            intact capacity for of unskilled tasks. In this
            Circuit, there is essentially a mandatory,
            rebuttable presumption that the claimant still has
            these abilities. This presumption has been
            rebutted in part. For example, the above-

11 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 12 of 14




          referenced diagnostic and clinical evidence
          regarding arthritis supports further postural
          limitations, with particular emphasis on the
          nature and frequency of the pain signs and range
          of motion deficits in the clinical record.
          However, the remaining portions of the prior ALJ's
          RFC remain generally persuasive, particularly
          regarding the stand/walk finding, and the finding
          about largely intact manipulative, unskilled, and
          other postural abilities.

Tr. 22 (emphasis added).     ALJ Sullivan, therefore, found the

record supported additional and/or more restrictive postural

limitations than those found by ALJ Michaelson but that the

“remaining portions” of ALJ Michaelson’s decision were “generally

persuasive.”   As noted, however, ALJ Sullivan’s opinion does not

include any reasons for not adopting ALJ Michaelson’s finding as

to Plaintiff’s reaching limitations.        For example, ALJ Sullivan

gave “significant (but not great) weight to the State agency

opinion evidence.”    Tr. 22.    Although ALJ Sullivan noted the

record supported “further climbing and crawling-related problems”

than those found by the reviewing medical professionals, ALJ

Sullivan did not identify any medical professional opinion to

support his decision not to give res judicata effect to

Plaintiff’s reaching limitations as found by ALJ Michaelson.

     The Court “cannot affirm the decision of an agency on a

ground that the agency did not invoke in making its decision.”

Stout v. Comm'r, 454 F.3d 1050, 1054 (9th Cir. 2006)(citation and

quotation omitted).    The Court, therefore, rejects the

Commissioner’s post hoc argument in support of the ALJ’s decision

12 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 13 of 14




not to give res judicata effect to Plaintiff’s reaching

limitations as found by ALJ Michaelson.         Accordingly, the Court

concludes the ALJ erred when he did not give res judicata effect

to all of Plaintiff’s reaching limitations as found by ALJ

Michaelson.

     The Court, however, concludes the error was harmless because

in his hypothetical to the VE the ALJ asked the VE to

             assume an individual with the same age, education,
             and work experience as the claimant who is limited
             to light work, and who is further limited to no
             more than occasional overhead reaching
             bilaterally, no more than occasional reaching on
             the left otherwise. Please also assume that this
             individual will be limited to simple, repetitive,
             routine tasks.

Tr. 56 (emphasis added).     The VE testified such an individual

could perform the jobs of telephone solicitor, gate guard, and

guard security.    The VE specifically noted the Dictionary of

Occupational Titles

             indicates that frequent reaching is required to
             perform th[ese] job[s], which of course is beyond
             the hypothetical. But my experience is to the
             contrary. They've done labor market survey
             context in performing onsite job analyses and
             observing th[ese] job[s], and talking to people
             who do the job[s], I would characterize the
             reaching as in the occasional range. And
             therefore, I believe [them] to be within the
             hypothetical.

Tr. 56-57.    Thus, even if ALJ Sullivan had given res judicata

effect to all of Plaintiff’s reaching limitations as found by ALJ

Michaelson, the record reflects there are still jobs in the


13 - OPINION AND ORDER
     Case 6:20-cv-00452-BR   Document 15   Filed 02/03/21   Page 14 of 14




national economy Plaintiff could perform.          The Court, therefore,

concludes ALJ Sullivan’s error was harmless.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 3rd day of February, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




14 - OPINION AND ORDER
